Citation Nr: 1549349	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-18 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than adjustment disorder with depressed mood, to include posttraumatic stress disorder.

2.  Entitlement to an initial rating greater than 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an increased rating for adjustment disorder with depressed mood, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for a lumbar spine strain, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for a right knee strain, currently evaluated as 10 percent disabling.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to February 2005, and from October 2009 to September 2010.  He has also had service with the Nebraska Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

Review of the record shows that the RO reduced the Veteran's disability rating for his service-connected right knee strain from 10 percent to noncompensable, effective April 11, 2013, in a May 2013 rating decision.  The Veteran appealed the reduction of his right knee disability rating, and in a May 2014 rating decision, the RO reinstated the Veteran's 10 percent disability rating, effective December 18, 2012.  Because the RO reinstated the Veteran's right knee disability rating to its previous 10 percent rating, the issue of whether the reduction of the right knee disability rating from 10 percent to noncompensable is moot.  However, the RO's decision to reduce the right knee rating was in response to the Veteran's claim for entitlement to an increased rating for right knee strain.  Because the Veteran has not been afforded the highest disability rating available for his right knee strain, the issue of entitlement to an increased rating for a right knee disability remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

During his June 2015 hearing before the Board, the Veteran raised the issue of entitlement to a total disability rating based upon individual unemployability (TDIU).  A request for TDIU is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, entitlement to TDIU is listed as an issue on appeal.

The issues of entitlement to increased ratings for adjustment disorder with depressed mood; right lower extremity radiculopathy; lumbar spine strain; right knee strain, and entitlement to a TDIU are remanded to the RO.


FINDING OF FACT

The Veteran has a current diagnosis of posttraumatic stress disorder (PTSD) that is associated with an inservice stressor which is related to fear of hostile military activity.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether the notice and development requirements have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, as the Board is taking action favorable to the Veteran by granting service connection for this disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004). 

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  38 C.F.R. § 4.125 (2015). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(1). 

Furthermore, if the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 (1998). 

The criteria for verifying in-service stressors were amended, effective July 13, 2010.  The amendment states that

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3). 

In October 2015, the Veteran underwent a VA PTSD examination.  The Veteran reported depressed mood and chronic sleep impairment.  The Veteran reported in-service stressors including exposure to gun fights during his service in Iraq from 2009 to 2010.  He noted that, during that time, a mortar round nearly missed him.  The VA examiner stated that this stressor was adequate to support a diagnosis of PTSD and is related to the Veteran's fear of hostile military or terrorist activity.  After reviewing the Veteran's claims file and conducting a mental status examination of the Veteran, the examiner diagnosed PTSD in accord with the DSM-5.  The examiner opined that it was "at least as likely as not" that the Veteran's PTSD is related to his military service.

Based upon the October 2015 VA examination and opinion, the Board concludes that service connection for PTSD is warranted.  The medical evidence of record shows that the Veteran has a current diagnosis of PTSD for VA purposes.  See 38 C.F.R. § 4.125.  Further, the examiner concluded that the Veteran's PTSD was based upon a stressor related to his "fear of hostile military or terrorist activity."  The Veteran's reported stressor is consistent with the places, types, and circumstances of his service, as his personnel records show that he served in Iraq from 2009 to 2010.  38 U.S.C.A. § 1154(b).  Therefore, in accordance with 38 C.F.R. § 3.304(f)(3), the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressors.  

Thus, the Board finds that the Veteran has a current diagnosis of PTSD that is associated with an inservice stressor related to fear of hostile military activity.  See 38 C.F.R. § 3.304(f)(3).  Applying the doctrine of reasonable doubt, the Board finds that the Veteran's PTSD is related to his active military service and therefore, service connection for PTSD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran is seeking increased ratings for his service-connected right lower extremity radiculopathy, adjustment disorder with depressed mood, lumbar spine strain, and right knee strain.  During his June 2015 hearing before the Board, the Veteran testified that he applied for disability benefits from the Social Security Administration (SSA).  In October 2015, the RO received a letter indicating that the Veteran was awarded SSA disability benefits.  However, the Veteran's SSA records have not been associated with the claims file.  VA has a duty to obtain potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the RO must obtain all available SSA records.

As noted in the Introduction, the Veteran raised the issue of entitlement to a TDIU during his June 2015 hearing before the Board.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for adjudication.  Rice, 22 Vet. App. at 453.

Accordingly, the case is remanded for the following action:

1.  Provide the Veteran with a letter satisfying the statutory and regulatory duty to notify provisions with respect to his claim of entitlement to TDIU.  This notice letter must also include a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), along with a request that he complete and return it.

2.  The RO must contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the associated medical records relating to his award of SSA disability benefits.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, must be included in the claims file.  All records provided by SSA also must be included in the claims file.

All attempts to secure this evidence must be documented in the evidence of record.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded an examination to determine the functional effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either alone or acting in concert with each other, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be notified that it is his responsibility to report for the scheduled examination, and that the consequences for failure to report for an examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation in the evidence of record must show that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the RO must re-adjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case addressing all evidence received since the May 2014 statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


